Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 1 of 6              PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

 JIMMY L. STEWARD                     *
                                      *
      Plaintiff,                      *
                                      *
 v.                                   *         Case No.
                                      *
 BUC-EE'S, LTD d/b/a BUC-EE'S         *
 and some other Entity and Fictitious *
 Defendants                           *
                                      *
    Defendants                        *

                              NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § § 1332, 1441, and 1446 Defendant Buc-ee's Alabama,

LLC (incorrectly designated in the complaint as Buc-ee's, Ltd. d/b/a Buc-ee's)

("Buc-ee's) hereby removes this action from the Circuit Court of Baldwin County,

Alabama, to the United States District Court for the Southern District of Alabama,

Southern Division. In support of this notice, Buc-ee's state as follows:

I.      THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY FILED.
        1.     This lawsuit is a civil action within the meaning of the Acts of Congress

relating to removal of causes.

        2.     Plaintiff Jimmy L. Steward ("Steward") instituted this civil action in the

Circuit Court of Baldwin County, Alabama on October 19, 2020. True and correct




{MB400610.1}
Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 2 of 6              PageID #: 2




copies of all process, pleadings, and orders served on Buc-ee's are attached hereto as

Exhibit A.

        3.     The summons and complaint was served on Buc-ee's on October 22,

2020.

        4.     Because this notice of removal is filed within thirty (30) days of receipt

by Buc-ee's delivery of Steward's summons and complaint in this action, by service

or otherwise, it is timely under 28 U.S.C 1446(b).

        5.     This Court has diversity jurisdiction over this dispute pursuant to 28

U.S.C. § 1332. Complete diversity of citizenship exists between all parties in

interest, and the amount in controversy exceeds the jurisdictional amount of $75,000.

Removal of this action is therefore proper pursuant to 28 U.S.C. §§ 1332 and 1441.

II.     COMPLETE DIVERSITY OF CITIZENSHIP EXISTS.

        6.     Steward is, as stated in his complaint, an adult resident citizen of the

State of Alabama. See Compl. at p. 2, ¶ 1.

        7.     Buc-ee's is a Delaware corporation with its principal place of business

in Texas. It is therefore a citizen of Texas for purposes of diversity jurisdiction.

III.    THE AMOUNT IN CONTROVERSY REQUIREMENT HAS BEEN
        MET.
        8. Steward seeks damages for, among other things, negligence, recklessness

and wantonness, premise liability, and negligent, reckless and wanton supervision




{MB400610.1}
Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 3 of 6          PageID #: 3




and training. (See Complaint). Steward is alleged to have suffered severe injuries

and enormous damages due to the incident to wit:

        (1)    Cracked skull, bleeding on the brain, multiple and daily seizures with
               permanent and traumatic brain injury;

        (2)    Injuries to his body to include but not limited to his head, neck and
               back;

        (3)    He was caused and will be caused in the future to expend sums of
               money for doctors, hospital and drugs and other medical expenses
               present and future;

        (4)    Present and future physical pain and suffering;

        (5)    Present and future mental anguish;

        (6)    Past, present and future loss of wages, loss of income, and loss of
               earning capacity;

        See Complaint. Steward seeks both compensatory and punitive damages. See

Compl. Accordingly, the $75,000 jurisdictional threshold is satisfied. 28 U.S.C. §

1332.      See also Jackson v. Ill Central R.R. Co. 2018 U.S. Dist. Lexis 13160 (S.D.

Ala. January 25, 2018) recommendation adopted 2018 U.S. Dist. Lexis 27225

(February 21, 2018). (Court held that it was "facially apparent" from the complaint

that the damages exceeded $75,000.00 where the complaint alleged "severe

traumatic brain injury"). Co. Prop. & Cas. Ins. Co. v. Metal Roofing Sys., 2013 U.S.

Dist. Lexis 152870 (S.D. Fla. 2013) (where complaint alleged traumatic brain injury,

it was readily apparent that the jurisdictional amount was met). See also Roe v.

Michelin North America, Inc., 613 F. 3d 1058 (11th Cir. 2010) (held the Court could

{MB400610.1}
Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 4 of 6               PageID #: 4




determine from the face of the complaint, that more than $75,000.00 was at issue).

IV.     THE OTHER PREREQUISITES FOR REMOVAL HAVE BEEN
        SATISFIED.

        9.     As set forth previously, this notice of removal is filed within thirty days

of the receipt by Buc-ee's of the summons and complaint in this action; therefore,

this Notice is timely under 28 U.S.C. § 1446(b).

        10.    A copy of the notice of filing this notice of removal that will be filed

with the Circuit Court of Baldwin County, Alabama as of this date and is attached

hereto as Exhibit B.

        11.    The prerequisites for removal under 28 U.S.C. § 1441 have been met.

        12.    If any question arises as to the propriety of the removal of this action,

Buc-ee's requests the opportunity to conduct post removal discovery concerning

diversity jurisdiction and the amount in controversy, and to present a brief and/or

argument in support of its position that this case is removable. See Pretka v. Kolter

City Plaza II, Inc., 608 F. 3d 744, 772-74 (11th Cir. 2010).

        WHEREFORE, Buc-ee's does hereby notice the removal of this action to the

United States District Court for the Southern District of Alabama, Southern

Division, being the district and division of the court for the county in which the

action is pending, from the Circuit Court of Baldwin County, Alabama.

Dated this 10th day of November, 2020.




{MB400610.1}
Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 5 of 6   PageID #: 5




                                  Respectfully submitted,

                                  /s/ James Rebarchak
                                  JAMES REBARCHAK
                                  CLAY LANHAM
                                  Attorneys for Defendant
                                  Buc-ee's Alabama, LLC

OF COUNSEL:
JONES WALKER LLP
11 N Water Street, Suite 1200
Mobile, AL 36602
(251) – 432-1414
(251) – 433-4106
jrebarchak@joneswalker.com




{MB400610.1}
Case 1:20-cv-00538-TFM-MU Document 1 Filed 11/10/20 Page 6 of 6      PageID #: 6




                        CERTIFICATE OF SERVICE

      I hereby certify that on November 10, 2020, I electronically filed the
foregoing with the Clerk of Court, using the CM/ECF and served on the following
via United States mail, first class, postage paid and/or via electronic mail:

Brian A. Traywick
Shunnarah Injury Lawyers, PC
3626 Claimont Avenue
Birmingham, AL 35222
btraywick@asilpc.com

Robert C. Epperson
P.O. Box 477
Foley, AL 36536
repperson@rcelaw.com


                                    /s/ James Rebarchak_________
                                    JAMES REBARCHAK




{MB400610.1}
